Citation Nr: 1308703	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  04-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder and depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for obstructive airway disease to include sleep apnea.

7.  Entitlement to an initial compensable rating for hyposmia.

8.  Entitlement to an initial compensable rating for hypogeusia.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had honorable service from March 1975 to July 1985.  The period of service from July 1985 to May 1990 was other than honorable service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2003, in July 2005, and in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Board remanded the case for additional development.  In a decision in October 2011, the Board increased the rating for allergic rhinitis to 10 percent.  In a rating decision in November 2011, the RO implemented the Board's decision.  In a statement in October 2012, the Veteran disagreed with the 10 percent rating.  As the RO's rating action was implementing the Board's decision, the Board's decision is not subject to further review unless a notice of appeal is filed with the United States Court of Appeals for Veterans Claims, which was not done.  The Board therefore construes the Veteran's statement as a claim for increase, which is referred to the RO for appropriated action.  






While the claims were on appeal to the Board and on remand, in a rating decision in September 2012, the RO granted service connection for hyposmia (impairment of the sense of smell) and hypogeusia (impairment in the sense of taste) and assigned initial noncompensable ratings.  In a statement in January 2013, the Veteran disagreed with the initial noncompensable ratings.  As the RO has not yet provided the Veteran with a statement of the case for the claims, the claims are remanded to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The claims of service connection for a psychiatric disorder to include posttraumatic stress disorder and depression, for hypertension, for a low back disability, for a cervical spine disability, for arthritis, and for obstructive airway disease to include sleep apnea are REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

On the claim for service connection for psychiatric disorder to include posttraumatic stress disorder and depression, on VA examination in April 2012, the VA examiner stated that the Veteran's PTSD may be related to several factors, including service, but as the opinion is inadequate to decide the claim, further development under the duty to assist is needed.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion). 

On the claim of service connection for hypertension to include as secondary to a service-related psychiatric disorder, the Board will defer a decision on the claim until the claim of service connection for a psychiatric disorder is finally adjudicated.

On the claims of service connection for low back and cervical spine disabilities and arthritis, on VA examination in March 2012, the diagnosis was degenerative joint disease of the cervical spine, thoracolumbar spine, shoulders, and hips.  


The rationale for the medical opinion only addressed the low back disability.  As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed. 

On the claim for service connection for obstructive airway disease to include sleep apnea, the Veteran states that he was not notified of the scheduled VA examination, and no notification letter is in the Veteran's claims file.  The Veteran should be rescheduled for the examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from the Long Beach VA Medical Center since September 2012.

2.  Furnish the Veteran and his representative a statement of the case on the claims for increase for hyposmia and for hypogeusia.  Notify the Veteran that in order to perfect an appeal of the claims to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case.  

3.  Afford the Veteran a VA psychiatric examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that either posttraumatic stress disorder or depression is related to the Veteran's period of honorable service from March 1975 to July 1985. 



In formulating the opinion, the VA examiner is asked to consider the following:  

The service treatment records from March 1975 to July 1985 do not show any complaint or diagnosis of a psychiatric disorder; during a period of other than honorable service in 1989, the Veteran was diagnosed with major depression; after service from 1991, he received ongoing treatment for depression, which at times was dated to childhood when the Veteran recalled physical and sexual abuse and to service (see private records dated in December 1998 and December 2001); in statements dated in July 2010 and September 2010, two VA psychologists appeared to relate the Veteran's symptoms of posttraumatic stress disorder solely to traumatic experiences during service particularly during a typhoon; and in a statement dated in July 2004, a private psychologist linked the Veteran's symptoms of posttraumatic stress disorder to military service particularly during typhoons.   

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential causes or factors for posttraumatic stress disorder or depression , and, if so, please identify the other potential causes or factors, and the in-service events are not more likely than any other to cause posttraumatic stress disorder or depression and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  


The Veteran's file must be made available to the examiner for review. 

4.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that degenerative joint disease of the cervical and thoracolumbar segments of spine, the shoulders, and the hips are related to the documented in-service complaints of upper back pain in May 1979 and lower back pain in March 1985, or otherwise to the period of honorable service from March 1975 to July 1985.  The opinion must address all the effective joints. 

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential causes or factors, and, if so, please identify the other potential causes or factors, and the in-service symptoms are not more likely than any other to cause degenerative joint disease of any of the effective joints and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the examiner for review. 




5.  Determine whether the Veteran was exposed to asbestos during service as a boiler technician aboard ships from March 1975 to July 1985 during honorable service.  If assistance is needed, contact the Compensation and Pension (C&P) Service Policy Staff (211).  See M21-1MR, Part IV, Subpart II, Chapter 2, Section C, Topic 9. 

If the Veteran was exposed to asbestos, then afford the Veteran a VA examination by a pulmonary specialist and include a copy of the VA examination notification in the Veteran's claims file.  

The pulmonary specialist should determine: 

a).  Whether the Veteran has any current pulmonary disease, such as chronic pulmonary disease, or interstitial pulmonary fibrosis, or asbestosis, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current lung disease, however, diagnosed is the result of exposure to asbestos as the Veteran service aboard ship as boiler technician or to toxic fumes in service in March 1977, when the Veteran was seen for respiratory complaints after exposure to fumes.  








c).  If the Veteran has pulmonary disease, does pulmonary disease cause or aggravated sleep apnea.   

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential causes or factors, such as post-service asbestos exposure, when either the in-service exposure to asbestos or to toxic  fumes is not more likely than any other to cause lung disease and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 

6.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


